Title: To James Madison from James Monroe, 10 April 1814
From: Monroe, James
To: Madison, James


        
          Dear Sir
          April 10. 1814
        
        Mr Eppes & Genl Ringgold called last night to inquire into the truth of the report respecting the armistice. They stated that the unfavorable impression it had made among our friends was the cause, and promised to see you on it either in the course of the evening or this morning. The repeal of the nonimportation act, is connected with it; it is suspected that

that step was taken to remove the objection on the part of the British Commander, it having been requird by Warren. They said that the idea afloat was that the proposition proceeded from this government, & that under all the circumstances attending it, there was less credit to this govt., in the transaction, than there would have been in accepting the proposition of Warren. I informed them that the affair was unsettled, and might terminate in nothing. I gave them all other proper explanations. I have still the packet, having retaind it in consequence of what they said, and their intention to see you on it, tho’ I made no intimation to them of that circumstance. Very respectfully your friend
        
          Jas Monroe
        
      